Citation Nr: 1031415	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1954 to December 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 RO decision, which granted a claim 
for service connection for bilateral sensorineural hearing loss 
and assigned a noncompensable evaluation, effective February 14, 
2007.

In July 2010, a video conference hearing was held before the 
undersigned Veterans Law Judge at the Chicago, Illinois RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges that his service-connected bilateral hearing 
loss warrants a higher evaluation.  Having reviewed the claims 
file, the Board finds that additional development is necessary 
prior to the adjudication of this claim.  

The Board notes that, in a statement attached to his April 2009 
VA Form 9 Appeal, the Veteran stated that his hearing had 
deteriorated further in the 2+ years since his February 2007 VA 
audiological examination.  In this statement, he also indicated 
that his VA physician suggested that he take another test, but 
the Veteran explained that he was reluctant to undergo a new 
examination because of his concern that ordering another VA 
examination would start the rating process all over again, 
resulting in additional delays.  However, at the July 2010 
hearing, the Veteran indicated that he would report for another 
VA audiological examination, if deemed necessary.   

The United States Court of Appeals for Veterans Claims (Court) 
has held that a Veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

The Board is certainly sympathetic to the Veteran's concerns that 
undergoing another VA examination would result in additional 
delay, which is correct.  However, as the Veteran has indicated 
that his hearing loss has increased in severity since his last VA 
examination, and he has recently indicated that he would be 
willing to report for another VA examination, this claim must be 
remanded in order to obtain a more accurate picture as to the 
current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Provide the Veteran with a VA 
examination in order to determine the 
current severity of his service-
connected bilateral hearing loss.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  All necessary tests and 
studies, to include audiometric 
testing, should be accomplished, and 
all clinical findings should be 
reported in detail.  Speech recognition 
scores should be recorded using the 
Maryland CNC test.   

2.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the April 2009 
statement of the case (SOC).  If the 
benefit sought remains denied, the 
Veteran should be provided a 
supplemental statement of the case 
(SSOC).  After the Veteran has been 
given the applicable time to submit 
additional argument, the claim should 
be returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


